Citation Nr: 0918580	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  99-11 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected gouty arthritis, currently evaluated 60 percent 
disabling.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to April 
1975 and from January 1976 to September 1977. 

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history 

In a February 1981 rating decision, service connection was 
granted for gouty arthritis; a noncompensable (zero percent) 
disability rating was assigned.  In an October 1982 rating 
decision, a 20 percent disability rating was assigned for 
gouty arthritis.  In a February 1990 rating decision, a 40 
percent disability rating was assigned for gouty arthritis.  

On June 8, 1998, the Veteran filed a claim for an increased 
rating.  In a March 1999 rating decision, a rating in excess 
of 40 percent for gouty arthritis was denied.  The Veteran 
perfected an appeal of that denial.  In a December 2000 Board 
decision, a rating in excess of 40 percent for gouty 
arthritis was denied.  The Veteran appealed the Board's 
December 2000 decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In a June 2003 memorandum 
decision, the Court vacated the Board's decision and remanded 
this case to the Board.  

In December 2003, the Board remanded the claim for further 
development.  In a February 2005 supplemental statement of 
the case (SSOC), the RO assigned a 60 percent disability 
rating for gouty arthritis effective June 6, 1998.  

In October 2007, the Board remanded the claim for further 
development.  In a November 2008 SSOC, the VA Appeals 
Management Center (AMC) continued the denial of a rating in 
excess of 60 percent for gouty arthritis.

Issue not on appeal

In an April 2008 statement, the Veteran raised the issue of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance, or on the account of 
housebound status.  Because that issue has not yet been 
considered by the RO, it is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not yet adjudicated by the RO]; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).




FINDINGS OF FACT

1.  The objective clinical findings show that the Veteran's 
service-connected gouty arthritis is not manifested totally 
incapacitating constitutional manifestations associated with 
active joint involvement.

2.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected gouty arthritis is 
inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 60 percent for the service-
connected gouty arthritis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5017-
5002 (2008).

2.  The criteria for referral of the service-connected gouty 
arthritis for consideration on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for service-
connected gouty arthritis.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The June 2003 Court Order

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with Fletcher in mind.

In its June 2003 memorandum decision, the Court noted that 
the Board in determining that a 60 percent disability rating 
for gouty arthritis did not address the probative value of 
the Veteran's reporting of "occasional bouts with swelling 
in his hands and feet brought on by any kind of exertion ... 
[and that] may take as long as one to two weeks for [the] 
swelling and inflammation to subside" along with "a 
statement from the [Veteran's] mother testifying that he 
required assistance with bathing and eating."  The Court 
determined that the Board's conclusion was "inadequate given 
the Board's responsibility to provide the reasons or bases 
for the rejection of medical evidence favorable to the 
[Veteran]."  See June 2003 memorandum decision, page 3.  
This will be discussed below.

In its June 2003 decision, the Court also held that "the 
Board provided insufficient analysis concerning the 
applicability of 38 C.F.R. § 3.655(b) to the particular 
circumstances of the [Veteran's] claim."  See id. at 4.  
That section involves failure to report for VA examinations.  
The Veteran subsequently reported for October 2004 and 
September 2008 VA examinations.  Therefore, 38 C.F.R. 
§ 3.655(b) is not applicable to the Veteran's claim, and it 
will be discussed no further herein.

Stegall concerns

The Board in December 2003 remanded the increased rating 
claim to provide proper notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), and for a VA examination to 
address the criteria for a 60 percent disability rating.

In January 2004, the AMC provided appropriate VCAA notice to 
the Veteran.  This will be discussed in greater detail 
immediately below.  In October 2004, the Veteran underwent a 
VA examination that addressed the criteria for a 60 percent 
disability rating. As was noted in the Introduction above, a 
60 percent rating was subsequently assigned.

The Board in October 2007 remanded the increased rating claim 
to contact the Veteran to determine if he is receiving Social 
Security disability benefits, and for a VA examination to 
address the criteria for a 100 percent disability rating.

In June 2008, the Veteran submitted information from the 
Social Security Administration showing that he is not 
receiving Social Security disability benefits.  In September 
2008, the Veteran underwent a VA examination that addressed 
the criteria for a 100 percent disability rating.

Thus, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the AMC informed the Veteran of VA's duty to 
assist him in the development of his claim in letters sent in 
January 2004, March 2006, and November 2007, which were 
specifically intended to address the requirements of the 
VCAA.

The VCAA letters informed the Veteran of the evidence 
necessary to establish entitlement to an increased rating.

As for the evidence to be provided by the Veteran, in the 
January 2004 VCAA letter the AMC asked the Veteran to 
identify evidence that would support his claim.

Moreover, in the January 2004 and November 2007 VCAA letters, 
the Veteran was informed that VA would provide a medical 
examination or obtain a medical opinion if it is necessary to 
make a decision on his claim.  [VA examinations were 
conducted in December 1998, October 2004, and September 
2008.]

In the January 2004 and November 2007 VCAA letters, the 
Veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The Veteran was also informed that 
VA make reasonable efforts on his behalf to get relevant 
records not held by a Federal agency, including records from 
state and local governments, private doctors and hospitals, 
and current or former employers.

In the January 2004 VCAA letter, the AMC informed the Veteran 
that he should submit any evidence in his possession relevant 
to his claim, as follows:  "If there is information or 
evidence that VA does not have but you think may support your 
claim, please provide it to us."  See the January 10, 2004 
VCAA letter, page 2.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]


In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2), and (3) are not at issue.  The Veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), and as to effective date, element (5), in the March 2006 
VCAA letter, pages 1-2 and the November 2007 VCAA letter, 
pages 1-3.

(iii.)  Vazquez-Flores

Subsequent to Dingess/Hartman, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) held that a notice letter must 
inform the veteran: (1) that, to substantiate a claim, the 
veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life; (2) if the veteran is rated under 
a Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the notice letter must provide at least general notice of 
that requirement; (3) that if an increase in disability is 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) of examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

The AMC has not sent a letter to the Veteran regarding 
specific notice of Vazquez-Flores as to the service-connected 
gouty arthritis.  However, as to first prong of the holding 
of Vazquez-Flores, in various VCAA letters the Veteran was 
informed that to substantiate his claim for an increased 
rating for the service-connected gouty arthritis, the 
evidence must show that his service-connected disability has 
gotten worse.  See, e.g., the January 10, 2004 VCAA letter, 
page 4.  Therefore, the Veteran was informed that to 
substantiate a claim, he must provide medical or lay evidence 
demonstrating a worsening or increase in severity.  

In the March 2006 and November 2007 VCAA letters, the Veteran 
was also informed that examples of evidence he should tell VA 
about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his disability affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  See March 20, 2006 
VCAA letter, page 2.  Therefore, the Veteran was informed 
that to substantiate a claim, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

Regarding the second prong of the holding in Vazquez, as 
noted below this disability has been rated under a Diagnostic 
Code that contains criteria necessary for a entitlement to a 
higher disability rating that would be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life.  

As to the third prong of the holding in Vazquez-Flores, in 
the March 2006 and November 2007 VCAA letters the AMC 
informed the Veteran that the rating for his disability can 
be changed if there is a change in his disability and that 
depending on the disability involved, VA will assign a rating 
from zero percent to as much as 100 percent.  The AMC stated 
that VA uses a schedule for evaluating disabilities that is 
published as title 38 Code of Federal Regulations, Part 4.  
The AMC indicated that in rare cases, VA can assign a 
disability level other than the levels found in the schedule 
for a specific condition if his impairment is not adequately 
covered by the schedule.  The AMC stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the disability; 
severity and duration of the symptoms; and impact of the 
disability and symptoms on employment.  As for impact on 
daily life, the Veteran was told that an example of the 
evidence he should tell VA about or give to VA that may 
affect how VA assigns a disability evaluation includes 
statements discussing his disability symptoms from people who 
have witnessed how the symptoms affected him.  See March 20, 
2006 VCAA letter, pages 1-2.

With regard to the fourth prong of the holding in Vazquez- 
Flores, in the March 2006 and November 2007 VCAA letters the 
Veteran was informed that examples of evidence he should tell 
VA about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
your disability affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect you.  See March 20, 2006 
VCAA letter, page 2.

In short, the dictates of Vazquez-Flores have been fully and 
effectively complied with.

(iv.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  This claim was 
initially adjudicated in March 1999, prior to the VCAA 
letters.  Since the VCAA was not enacted until November 2000, 
furnishing the Veteran with VCAA notice prior to the initial 
adjudication of the claim in March 1999 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7- 
2004.

Following the issuance of the VCAA letters, the Veteran was 
allowed the opportunity to present evidence and argument in 
response.  Specifically, the claim was readjudicated in SSOCs 
issued in February 2005 and November 2008.  Therefore, the 
essential fairness of the adjudication was not affected.  See 
Shinseki v. Sanders, --- S.Ct. ----, 2009 WL 1045952 (U.S.).  
The Veteran has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.

The Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice as to this claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].

(v.)  General comments

It is clear, based on the evidence in the file over the long 
history of this appeal, that  that the Veteran, or should be, 
is aware of the law.   Because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
The evidence of record includes VA treatment records, the 
Veteran's VA vocational rehabilitation file, and reports of 
VA examinations, which will be described below.  The Board 
finds that all relevant evidence necessary for an equitable 
resolution of this issue has been identified and obtained.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  The Veteran has not requested a Board 
hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Specific rating criteria

Gout is to be rated under Diagnostic Code 5002 [arthritis, 
rheumatoid].  38 C.F.R. § 4.71a, Diagnostic Code 5017 (2008).

Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
are totally incapacitating warrants a 100 percent disability 
rating.  A 60 percent evaluation for an active process is 
warranted for less symptomatology than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002 (2008).

Analysis

Assignment of diagnostic code

The Veteran's gouty arthritis is currently rated 60 percent 
disabling under Diagnostic Code 5017-5002.  See 38 C.F.R. § 
4.27 (2008) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Codes 5017 and 5002 are deemed by the Board to be 
the most appropriate codes not only because Diagnostic Code 
5017 pertains specifically to the disability at issue (gout), 
but also because Diagnostic Code 5002 provides specific 
guidance as to how symptoms of this disability are to be 
evaluated.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate, the Veteran has not requested that another 
diagnostic code should be used, and the Court did not suggest 
the application of another diagnostic code.  Accordingly, the 
Board concludes that the Veteran is appropriately rated under 
Diagnostic Codes 5017-5002.

Schedular rating

As noted above, in order to warrant a 100 percent disability 
rating under Diagnostic Code 5002, the evidence must 
demonstrate an active process with constitutional 
manifestations associated with active joint involvement that 
are totally incapacitating.  

At the September 2008 VA examination, the Veteran denied any 
constitutional symptoms related to his gouty attacks - 
specifically, fever, malaise, and anorexia.  See the report 
of the October 2008 VA examination, page 2.  Following the 
physical examination, the VA examiner noted that in terms of 
constitutional manifestations, the Veteran denied any 
systemic complaints during flare-ups of gouty arthritis and 
that his main complaints were pain and stiffness.  Similarly, 
the Veteran did not report any constitutional symptoms at the 
October 2004 VA examination or the December 1998 VA 
examination.  VA treatment records also show no such 
complaints.  

The objective clinical findings show that the Veteran's 
service-connected gouty arthritis is not manifested totally 
incapacitating constitutional manifestations associated with 
active joint involvement.  Indeed, at the September 2008 VA 
examination, which is the most recent medical evidence of 
record, the Veteran was able to ambulate using a cane.

As noted by the Court on page 3 of its June 2003 memorandum 
decision, the Veteran has reported occasional bouts of 
swelling in the hands and feet which lasted one to two weeks 
in duration.  See report of the December 1998 VA examination, 
pages 1-2.  More recently, at the September 2008 VA 
examination the Veteran reported that he has active flare-ups 
seven to eight times a year lasting three to five weeks in 
duration during which time he is unable to bathe, dress, or 
feed himself.  Similarly, the Veteran's mother reports that 
the Veteran cannot bathe, dress or feed himself during flare-
ups of gouty arthritis.  See the January 2000 and April 2008 
statements of the Veteran's mother.  The Board has taken the 
Veteran's and his mother's reporting of symptomatology into 
account.  However, these reports are consistent with the 
criteria for the 60 percent rating which has already been 
assigned, namely severely incapacitating exacerbations 
occurring four or more times a year 

In short, although the Board has no reason to doubt that the 
Veteran experiences severe flare-ups of the service-connected 
gouty arthritis during which activities of daily living are 
difficult, these are specifically contemplated in the 60 
percent disability rating which has been assigned.  Totally 
incapacitating manifestations of the gouty arthritis have not 
been identified.  A 100 percent rating has not been 
approximated.  

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Such is the case with 
Diagnostic Code 5017-5002.  Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration in this case

In any event, the September 2008 VA examiner in fact tested 
for DeLuca factors.  The report reads in pertinent part as 
follows:  "Repetitive motion testing of [the Veteran's] 
bilateral elbows reveals increased pain . . . repetitive 
motion testing of his left hand was painful for him . . . .  
Repetitive motion testing of his right hand, bilateral knees, 
and bilateral ankles did not induce any pain, fatigue, or 
weakness, or lack of endurance, or incoordination."  Thus, 
although there is some increased pain in some joints, most 
DeLuca factors are absent.   

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As noted in the Introduction above, the Veteran's most recent 
claim for increased disability rating for his gouty arthritis 
was filed on June 8, 1998  In this case, therefore, the 
relevant time period is from June 8, 1997 to the present. 

Staged ratings have in fact been assigned by the AMC.  Prior 
to June 8, 1998, the gouty arthritis was rated as 40 percent 
disabling.  In the February 2005 SSOC, a 
60 percent disability rating for gouty arthritis was assigned 
effective June 8, 1998.  

In essence, the evidence of record, to include the VA 
examination reports dated from December 1998 to September 
2008, indicates that the disability has not changed 
appreciably from June 8, 1997 to the present.  Based on this 
record, the Board finds that a 60 percent disability rating 
for gouty arthritis is warranted effective June 8, 1997.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The AMC has considered the Veteran's claim under C.F.R. § 
3.321(b)(1) in the SSOCs.  Accordingly, the Board will 
address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  The Board further observes, however, that the Veteran 
has been granted entitlement to a total rating based on 
individual unemployability since June 1998.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected gouty arthritis is inadequate.  A comparison of the 
level of severity and symptomatology of the Veteran's gouty 
arthritis with the established criteria found in the rating 
schedule for gout shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; 
as discussed above, the rating criteria considers the extent 
of incapacitations.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his gouty 
arthritis.  Indeed, it does not appear from the record that 
he has been recently hospitalized for that disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Veteran has not worked full-time on a regular basis since 
1979 and has had sporadic employment in the 1980s and 1990s.  
He was granted TDIU effective June 6, 1998.  There is nothing 
in the record, however, which suggests that the gouty 
arthritis itself markedly impacted his ability to work, 
beyond that contemplated in the 60 percent rating which has 
been assigned.  The October 2004 VA examiner opined that 
although the findings regarding the gouty arthritis did show 
significant disability with range of motion in many of his 
joints, the Veteran would be employable in a sedentary 
capacity during periods in which he was not having flare-ups.  

The record does not indicate that the service-connected gouty 
arthritis impairment with employment over and above that 
which is contemplated in the assigned schedular rating of 60 
percent .  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

The Board therefore has determined that referral of this case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For reasons which have been expressed in detail above, the 
Board has concluded that a rating in excess of the currently 
assigned 60 percent for the Veteran's service-connected gouty 
arthritis has not been met.  

In addition, the Board finds that the 60 percent rating for 
the Veteran's service-connected gouty arthritis should be 
assigned as of June 8, 1997.  The appeal is allowed to that 
extent.


ORDER

Entitlement to an increased disability rating for gouty 
arthritis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


